Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3-13 and 15-23 are pending in the application. Claims 3-13 and 15-23 are allowed.

Response to Amendment / Argument
The rejection of claims under 35 USC 102(a)(1) and 35 USC 103 over Chinese Patent Document No. CN 106883194 A by Tao et al. has been withdrawn in view of the translations filed November 16th, 2020. The provisional double patenting rejection has been withdrawn since the instant application has an earlier effective filing date. All other objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims or specification. Therefore, arguments pertaining to these objections and rejections will not be addressed. It is noted that regarding the rejection of claims over Liu et al. The Examiner stated in the rejection that “the disclosure of compound No. 197 would have a prior art date of April 4th, 2017 whereas the disclosure of compound No. 230 would have a prior art date of August 24th, 2017.” The amendment to claim 1 has eliminated compound No. 197 such that the only remaining compound in the reference that is analogous to those instantly claimed does not a valid effective prior art date in view of the translations noted above that support the instant claims as of the earliest priority document CN201710270704.4, which was filed April 24th, 2017. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626